MEMORANDUM **
Francisco Sanchez-Gomora appeals from the 57-month sentence imposed after his guilty-plea conviction for one count of illegal entry, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291.
The district court did not err in applying an enhancement pursuant to 8 U.S.C. § 1326(b)(2) based on Sanchez-Gomora’s prior aggravated felony conviction. The fact of a prior conviction does not need to be admitted by the defendant or proven to a jury beyond a reasonable doubt for purposes of sentencing. See United States v. Booker, 543 U.S. 220, 244, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); United States v. Weiland, 420 F.3d 1062, 1080 n. 16 (9th Cir.2005) (noting the continuing vitality of Almendarez-Torres v. United States, 523 U.S. 224, 247, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998)).
Sanchez-Gomora’s second contention, that the requirement he report to a probation officer within 72 hours of reentering *728the country was imposed in violation of his Fifth Amendment right against self-incrimination, is also foreclosed. See United States v. Rodriguez-Rodriguez, 441 F.3d 767, 772 (9th Cir.2006).
In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000), we remand the case to the district court with instructions that it delete from the judgment the reference to 8 U.S.C. § 1326(b)(2).
AFFIRMED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.